Citation Nr: 1453409	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD).  

3.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine DDD. 

4.  Entitlement to an initial disability rating in excess of 10 percent for sciatica of the left lower extremity. 

5.  Entitlement to an initial disability rating in excess of 20 percent for cubital tunnel syndrome (CTS) of the right upper extremity.  

6.  Entitlement to an initial disability rating in excess of 20 percent for CTS of the left upper extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left ear hearing loss, DDD of the lumbar and cervical spine, sciatica of the left lower extremity, and CTS of the bilateral upper extremities, and assigned the disability ratings as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While many VA treatment records were obtained through a records request from the Social Security Administration, it appears that treatment records dated between July 2004 and January 2005, and consistent records dated since June 2005 remain outstanding.  The Veteran was apparently scheduled for VA audiological and otolaryngology consultations, during those time frames.  Records of the consultations are not in the claims file.

With respect to DDD of the lumbar and cervical spine, VA is required to afford the Veteran an examination that determines the degree of additional limitation of lumbar and cervical spine motion due to any weakened movement, excess fatigability, incoordination, or pain, including during flare-ups.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The December 2009 VA examination report is inadequate in this regard.

The record indicates worsening of the disabilities since the last examinations.  New examinations are warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995)

Accordingly, these claims are REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records dated between July 2004 and January 2005, and dated since June 2005 from indicated facilities.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The examination report or addendum should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

3.  Thereafter, schedule the Veteran for a VA orthopedic and neurological examination of the lumbar and cervical spine, and the upper and lower extremities.  The examination report or addendum should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should: 

a)  Report the Veteran's ranges of lumbosacral and cervical spine motion in degrees.

b)  Determine whether the lumbar or cervical spine disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine the angle of any ankylosis.

d)  Determine the severity of associated neurological manifestations, including any bowel or bladder dysfunction, or radiculopathy or sciatic neuropathy affecting the upper or lower extremities.  Specific nerves affected should be identified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).  Additionally the approximate date of onset with accompanying severity of any neurological manifestations should be noted.

e)  Report the frequency of any bed rest prescribed by a physician and treatment by a physician in one-year increments since December 2004.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

